Citation Nr: 0615941	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  99-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a chronic foot 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1977 to June 1980.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the Winston-Salem Department of Veterans 
Affairs (VA) Regional Office (RO), which declined to reopen a 
claim of service connection for a chronic foot disorder on 
the ground that new and material evidence had not been 
received.  In October 2002 a Travel Board hearing was held 
before the undersigned at the RO.  This case was before the 
Board in March 2003, when the Board reopened the claim; and 
in August 2003 the Board remanded the issue of entitlement to 
service connection for a chronic foot disorder to the RO for 
additional development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the veteran has received adequate notification of the VCAA 
and implementing regulations (and it is not alleged 
otherwise).  

In the August 2003 remand the Board requested that the 
veteran be afforded a VA orthopedic examination to determine 
"whether it is as likely as not that his present chronic 
foot disorders were acquired, incurred, or aggravated as a 
result of active service."  (While the report of examination 
on the veteran's active duty enlistment is negative for any 
foot disorder, service medical records in August 1978 and 
June 1979 show complaints of bilateral foot pain and X-ray 
findings of pes planus, and postservice medical records show 
diagnosis of bilateral pes planus).  

Pursuant to the August 2003 Board remand, the RO attempted to 
contact the veteran to notify him of scheduled VA 
examinations.  Notably, the record reflects that, since 
August 2003, VA has been informed of at least four different 
mailing addresses for the veteran.  An April 2004 letter from 
the RO to the veteran was mailed to an address in Raleigh, 
North Carolina.  A September 2004 letter from the RO to the 
veteran was mailed to an address on [redacted] in 
Fayetteville, North Carolina; while a December 2004 letter 
from the RO to the veteran was mailed to an address on 
[redacted] in Fayetteville.  However, the most recent 
address of record currently associated with the claims folder 
is shown in an April 2005 report of contact (VA Form 119), 
which identifies a [redacted] address in Dillon, South 
Carolina, as the veteran's current mailing address.  
Furthermore, an even more recent search of VA electronic 
files shows a mailing address for the veteran on "[redacted] 
[redacted]" in Dillon, South Carolina.  The record reflects that 
the veteran failed to report for a VA examination scheduled 
in August 2004.  Another VA examination was scheduled in 
December 2005, but that examination was canceled by VA when 
the examiner became unavailable due to a family emergency.  
Notably, the last written communication from VA to the 
veteran (a February 2006 supplemental statement of the case 
(SSOC)) was mailed to the [redacted], Fayetteville, 
address, which is not the most recent address associated with 
the claims folder (see April 2005 VA Form 119 showing a [redacted] 
[redacted] address).  In March 2006 written argument, the veteran's 
representative specifically contended that the veteran had 
not received any VA letters notifying him of scheduled 
examinations, and the representative expressly requested 
"that the claim be remanded for the purpose of contacting 
the [veteran]."  

Based upon the particular facts of this case (i.e., the 
ambiguity as to whether the veteran has received any of the 
VA examination notification letters purportedly sent, and his 
representative's express request that the case be remanded 
for the purpose of establishing contact with the veteran) the 
Board finds that another attempt to schedule the veteran for 
a VA orthopedic examination is indicated.

The veteran is hereby informed that "the duty to assist is 
not always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The VA is not required "to turn up heaven 
and earth" to find the correct address for a claimant.  See 
Hyson v. Brown, 5 Vet. App. 262 (1993).  The veteran must 
also be prepared to meet his obligations by cooperating with 
VA's efforts to acquire all medical evidence supporting a 
claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  

Furthermore, VA regulations provide that individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  

Finally, the nature of the medical disorder at issue suggests 
that the veteran may be receiving ongoing treatment and/or 
evaluations.  Reports of such treatment may include 
information pertinent to the claim.  

Accordingly, the case is REMANDED to the RO for the 
following:


1.  The RO should attempt to contact the 
veteran to ascertain his current mailing 
address.  If such contact is not 
feasible, the RO should attempt to 
ascertain the veteran's current mailing 
address through his representative.  


2.  When the veteran's current mailing 
address is ascertained, the RO should ask 
the veteran to identify all VA and non-VA 
health care providers that have treated 
him for any foot disorder(s) from August 
2004 (the date of the most recent VA 
medical records associated with the 
claims folder) to the present, then 
obtain complete records of such treatment 
from all sources identified.  Whether or 
not he responds, the RO should obtain 
reports of any VA treatment (not already 
of record) of any foot disorder(s) since 
August 2004.  


3.  The RO should arrange for the veteran 
to be afforded a VA orthopedic 
examination for an opinion as to whether 
it is as likely as not that his present 
chronic foot disorders were acquired, 
incurred, or aggravated as a result of 
active service.  If the examiner 
determines that any present foot disorder 
pre-existed the veteran's active service 
or represents a congenital disorder, the 
rationale for such determination must be 
explained in detail.  The claims folder 
should be available to the examiner for 
review in conjunction with the 
examination.  


4.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the veteran and his 
representative an appropriate SSOC and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence/argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.




_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






